Citation Nr: 1535724	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-47 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for disc bulge at L4-5 with a right paracentral disc herniation at L5-S1 ("back condition").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2014, the Board remanded the case for further development, to include obtaining outstanding records.  As discussed below, the Board finds that there was not substantial compliance with its April 2014 remand directives; thus, it may not proceed with a decision at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

As noted above, the Board remanded this case in April 2014 in order to obtain outstanding private and VA treatment records.  Specifically, the Board noted that the Veteran reported receiving treatment for his back from a private doctor in Muskogee, the Stigler Choctaw Health Center, and the Muskogee VA Medical Center (VAMC).  The Board also noted that the Veteran reported seeking treatment for his back beginning in 1996.  Because there were no records of this private and VA treatment in the claims file, the Board directed the Appeals Management Center (AMC) to "[a]sk the Veteran to provide a release for relevant records of treatment from the private treatment provider located in Muskogee, Oklahoma, identified by him at the March 2012 Board hearing."  The Board also directed the AMC to "[o]btain copies of records pertaining to any relevant treatment the Veteran has received at the Muskogee VA Medical Center and Stigler Choctaw Health Center since December 1995, following the procedures set forth in 38 C.F.R. § 3.159."  

In June 2014, the AMC sent the Veteran a generic duty to assist letter, inviting him to provide or identify additional evidence pertinent to his claim.  However, this letter did not identify to which claim it was referring, nor did it specifically request authorization to obtain records from the private treatment provider located in Muskogee, Oklahoma.  Additionally, there is no indication from the record that the AMC attempted to obtain outstanding records from the Muskogee VA Medical Center and Stigler Choctaw Health Center as directed by the Board's remand instructions.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the requested development was not completed, the claim must again be remanded so that remedial compliance with the Board's June 2014 remand can occur.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names, addresses, and approximate dates of treatment for all medical care providers who have treated him for a back condition since his discharge from service in December 1995.  Specifically request that the Veteran furnish appropriate authorization to obtain treatment records from the private treatment provider located in Muskogee, Oklahoma identified by him at the March 2012 Board hearing and from the Stigler Choctaw Health Center.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  All attempts to locate these records must be documented in the claims folder.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a back condition, to specifically include VA treatment records from the Muskogee VAMC dated from December 1995 to the present.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3. If additional medical evidence associated with the record shows treatment for back problems prior to 2008, return the examination report and claims file to the examiner who conducted the June 2010 VA spine examination (or another appropriate examiner if unavailable) for the following addendum opinion: 

In light of additional relevant medical evidence associated with the claims file after the June 2010 VA examination, is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition is related to symptomatology documented in service? 

The examiner should provide a thorough rationale for any opinion provided.

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



